Citation Nr: 1750614	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-33 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hidradenitis, prior to June 24, 2016 and in excess of 30 percent for hidradenitis, on or after June 24, 2016.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU), prior to November 29, 2012.

3.  Entitlement to a TDIU on a schedular basis.

4.  Entitlement to a TDIU on an extra-schedular basis, prior to November 29, 2012.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from a, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to extra-schedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to June 24, 2016, the Veteran's hidradenitis affected less than 20 percent of his entire body or exposed areas and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs; from June 24, 2016, the Veteran's hidradenitis affected less than 40 percent of the entire body or exposed areas and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  Prior to November 29, 2012, the Veteran did not have one service-connected disability rated 60 percent or more, or one service-connected disability rated 40 percent or more with a combined rating of 70 percent or more.

3.  Beginning on November 29, 2012, the Veteran had one service-connected disability rated 60 percent or more and was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, any special training, and employment history.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hidradenitis prior to June 24, 2016, and a rating in excess of 30 percent on or after June 24, 2016  have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 7806 (2017).

2.  Prior to November 29, 2012, the criteria for a TDIU on a schedular basis have not been met. 38 U.S.C.A. §§ 1155, 5107, 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).

3.  Beginning November 29, 2012, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
	
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R.       § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's hidradenitis has been rated under Diagnostic Code (DC) 7806.  Hidradenitis was rated 10 percent until June 24, 2016, and from then on rated 30 percent.  DC 7806 provides that a 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is given for skin disabilities affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12 month period.  A 60 percent rating is warranted for skin disabilities affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the prior 12 month period.  38 C.F.R. § 4.118.

The Veteran contends that his hidradenitis is more severe than the 10 percent rating assigned prior to June 24, 2016, and 30 percent from June 24, 2016.  In his November 2010 Notice of Disagreement, he wrote that the disorder has worsened.  For the reasons that follow, the Board concludes that a rating in excess of 10 percent prior to June 24, 2016 and 30 percent therefrom is not warranted.

Prior to June 24, 2016

In February 2013, the Veteran underwent a VA examination for his hidradenitis.  On physical examination, the examiner noted that the affected skin area was the left axilla, covering less than 5 percent and there was no affected skin in exposed areas.  It was noted that he took oral medication, 6 weeks or more but not constantly.  He also took topical medication, at the same frequency.  Neither medication was classified as a corticosteroid or immunosuppressive.  

Subsequent to an August 2014 examination, the VA examiner noted in September 2014 that the Veteran takes topical corticosteroids, doxycycline (antibiotic) constantly or near constantly.  He also took other topical medications, but no systemic corticosteroids or other immunosuppressive medications and no immunosuppressive retinoids.  The examiner indicated that there were no visible skin conditions on exposed areas.  At the examination, the Veteran reported flares without any acute secondary bacterial infections and continued to use topical mupriocin as needed.  The examiner's impression was mild but persistent hidradenitis.  

As of June 24, 2016

The Veteran's rating for hidradenitis was increased to 30 percent as of June 24, 2016.  At the June 2016 VA examination, the examiner noted that the Veteran had hidradenitis affecting his bilateral inguinal, axillary, scrotal, perianal and gluteus regions. The examiner noted no treatment with systemic corticosteroids or other immunosuppressive medications and no immunosuppressive retinoids.  The examiner assessed that the Veteran's hidradenitis covered 20-40 percent of his body, with zero percent on exposed areas.  The hidradenitis has progressed in multiple areas compared to previous examinations and involved the left axillar region with no active drainage of lesions; right axillary region with no active drainage of lesions; active cyst in perianal region with drainage non-fluctuant and mild tenderness to palpation with foul odor; area to right gluteus region with lesion, non-tender with no active drainage; and bilateral inguinal and scrotal region with residual lesions with no active drainage.

Analysis

The Veteran was not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the rating period on appeal.  Additionally, the Veteran's hidradenitis did not cover 20 percent or more of the entire body or 20 percent or more of exposed areas affected until June 24, 2016, when the VA examiner noted that the Veteran's hidradenitis covered between 20 and 40 percent of his body and warranted a rating of 30 percent.  Furthermore, the record does not reflect that 40 percent of the entire body or more than 40 percent of exposed areas were affected at any time during the appeal period.  For these reasons, the criteria for a higher rating have not been met for any portion of the appeal period.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not receive a higher rating for his skin disability during this period based on the evidence.  See 38 C.F.R. §§ 4.71a, 4.124a.  Apart from those assigned, staged ratings are not appropriate because the symptoms were generally consistent during the period on appeal.  See Hart, 21 Vet. App. at 509-10.  



TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R.  §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Medical evaluations are probative to understanding the level of functional impairment, but the ultimate determination of unemployability is a legal question, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In his application for TDIU, dated November 2010, the Veteran reported having a GED.  He noted that he had not worked since 2001, when he worked as a project manager.  He had been in that position for 9 years.  He reported no additional training or education. 

The criteria for compensation based on TDIU have not been met prior to November 29, 2012, but were met on that date.  See 38 C.F.R. § 4.16.  The evidence is at least in equipoise regarding whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities beginning November 29, 2012.  On that date, the Veteran was rated 70 percent for his service-connected major depressive disorder.  His psychological symptoms, combined with his physical disabilities, precluded employment.

Prior to November 29, 2012, the Veteran had service-connected disabilities of hidradenitis and the resulting scarring (skin disabilities), pilonidal cyst, and bilateral plantar fasciitis (foot disabilities), but did not meet the criteria for TDIU. Indeed, he was not service-connected for a single disability rated at least 60 percent, or disabilities that combine to 70 percent with at least one rated 40 percent.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular threshold percentage requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See Id.  Accordingly, the issue of entitlement to TDIU on an extraschedular basis is addressed in the remand portion below.

For the period from November 29, 2012, onward, the evidence supports an award of TDIU, as explained below.

In October 2016, a VA examiner opined that the Veteran's service-connected foot disability would have an effect on walking and standing, and would prevent him from standing for more than a few minutes or walking more than a few yards.  See October 2016 VA examination in LCDM.

At a December 2013 VA examination the Veteran reported that he quit working in 2008 or 2009 due to physical and emotional problems.  The examiner, a psychologist, opined that the Veteran's depression causes occupational and social impairment with deficiencies in most areas such as work, school, family relations judgment, thinking and/or mood.  The examiner noted that the Veteran's eye contact was intermittent, and his speech was not clearly articulated, although he was comprehensible.  The examiner reviewed the Veteran's mental health history, noting that he was intermittently dependent on alcohol, he stayed home much of the time, and reported sleep problems.  The Board finds the examiner's opinion probative because the examiner is a mental health specialist, personally examined the Veteran, and discussed the Veteran's mental health history and symptomology, noting functional impairments resulting from the Veteran's mental disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The claims file also contains findings that the Veteran's service-connected disabilities would not preclude sedentary employment.  However, the evidence is deemed to be at least in equipoise, particularly in light of the fact that the Veteran's prior employment as a project manager involved physical tasks such as supervising washing and processing lab glass.  Moreover, as the Veteran lacks a college application, it would appear that sedentary work options are likely limited.  Finally, to the extent sedentary work might be available, the service-connected psychiatric disability is found to preclude employment.  In this regard, an April 2013 VA clinical record reflects problems getting along with co-workers and notes that he "came close" to shooting a co-worker during an argument.  While treatment notes in May 2016 reflect a less severe disability picture, with his major depressive disorder in remission it is observed that at the time of such treatment the Veteran had just returned from a vacation; he had been enrolled in a coping skills class, suggesting that his symptoms can be triggered by stressors, such as he would likely encounter if back in the workplace.  Overall, then, the February 2013 VA examiner's findings are deemed most representative of the Veteran's likely level of functioning if actually in the workplace.  

For the above reasons, an award of TDIU is deemed warranted from November 29, 2012.  The VA examiners opined that the Veteran's physical disabilities would functionally preclude non-sedentary employment.  Combined with the mental effects of the Veteran's depression, which was service-connected November 29, 2012, and resolving reasonable doubt in the Veteran's favor, he is found to be unable to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.16. 






ORDER

A rating in excess of 10 percent for hidradenitis prior to June 24, 2016, is denied.
	
A rating in excess of 30 percent for hidradenitis from June 24, 2016, is denied.

Entitlement to TDIU on a schedular basis prior to November 29, 2012, is denied.

Entitlement to TDIU on a schedular basis beginning November 29, 2012, is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

As noted above, TDIU may be granted when certain threshold requirements are met and the evidence shows that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16. Here, the Veteran did not meet the threshold requirements for TDIU until November 29, 2012.  See id.  Of note, a VA physician in July 2010 wrote that the Veteran's feet disabilities cause significant occupational effects, including decreased mobility, lack of stamina, weakness or fatigue, pain, and increased absenteeism.  The Veteran's foot disabilities have been service-connected throughout the period on appeal.  Even when the threshold requirements are not met, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16 (b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim for TDIU prior to November 29, 2012 to the Director, Compensation Service and notify the Veteran of such action.

2. If any claim remains denied issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


